Title: To John Adams from John Jay, 23 January 1789
From: Jay, John
To: Adams, John


          
            Dear Sir
            New York 23 Jany 1789
          
          Having read in the Papers of to Day, an Extract of a Letter from a Gentleman in France to one at Boston, mentioning an Edict excluding foreign whale Oil, I waited on the minister of France to be informed whether he had recd. official Information of it. He told me he had not.— We had much Conversation on the subject, and from it I was led to conclude, that he did not think it improbable that the unsettled State of the french administration might have produced such a measure. He observed that our Commerce with France should be regulated on stable Principles, and after being reduced to System, should be fixed by Treaty—that the Duration of occasional Edicts could not be relied upon, and that they would always be liable to such alterations as circumstances might from Time to Time render convenient to the administration—
          Be pleased to present our Compts. to Mrs. Adams & Col. & Mrs. Smith—we hope their Journey has been as agreable as the Season would permit.
          Mr. Pintard will be the Bearer of this— this Gentleman has for several Years been the american agent at Madeira—and Congress have testified their approbation of his Conduct— He expressed a

Desire of paying his Respects to You—and I introduce him with Pleasure—
          with great Esteem and Regard I am / Dear Sir / Your affte. Friend & Servt
          
            John Jay—
          
        